Title: John Adams to Abigail Adams, 29 January 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. Jan. 29. 1795
          
          The public Prints, announce the Death of my old esteemed Friend General Roberdeau, whose Virtues in heart Searching Times endeared him to Philadelphia and to his Country. His friendly Attention to me, when Congress held their Sessions at York Town, I can never forget, and excites a more lively Interest in his Loss than that of some others who have lately gone before him.
          Mr King is re-elected by the Legislature of New York by a majority of five in the House and two in the senate, in opposition to Mr Tillotson, whom you know, to have married a Sister of Chancellor Livingstone. This is a great Point gain’d.
          Mr Jay, Chancellor Livingstone, Mr Burr, Mr Yates and Mr Hamilton, are mentioned as Successors to Gov. Clinton who has resigned— Mr Jay, if he should not return, will not run very fast. Mr Hamilton it is Said will not serve. Chancellor will stand no Chance as I hear, and it is doubted whether Burr or Yates will prevail.
          We are Still at Uncertainties whether Mr Jay or Despatches from him will arrive before the 4th of March, which makes me Still dubious whether it will be right for me to go away. I am most earnestly and ardently desirous of it but Will it do?
          Mrs Washington is very happy at present in a Visit from her two Granddaughters, Nelly’s sisters as I suppose they are— one of them is a fine blooming, rosy Girl, who I dare Say has had more Liberty and Exercise than Nelly.
          I dined Yesterday at Mr Morris’s whose Hospitality is always prescious. a Company of venerable Old Rakes of Us three score Years

of Age, or a little over or a little Under Sat smoaking segars, drinking burgundy & Maderira & talking Politicks till almost Eleven O Clock— This will do once in a great While: not often for me—
          In senate We have no Feelings this session— All is cool— No Passions. No Animation in Debate. I never Sat in any public Assembly, so serenely. What Storm may be preparing I know not.— a great Calm at sea & an uncommonly fine day at Land is called a Weather breeder— But if Jays Despatches dont Arrive We shall have no Tempestuous Weather this session.
          I wish you a pleasant Thanksgiving though I fear I shall not be with you according to my Wishes.
          Adieu
          
            Instead of an additional Snow, and a return of cold as I hoped this morning We have now a warm and plentiful Rain, which is melting the Snow and Spoiling the Slaying. I hope you have more Snow, more Steady cold, good Sledding and a Solid Mill Pond.
            The Post to day, brought me no Letter. I dont always very Sanguinely look for a Letter on Thursdays. I Should be inconsolable on a disappointment a Monday.
          
        